                       1:20-cv-01020-MMM-JEH # 198              Page 1 of 7
                                                                                                        E-FILED
                                                                      Wednesday, 28 July, 2021 10:21:00 AM
                                                                             Clerk, U.S. District Court, ILCD

                             UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF ILLINOIS
                                    PEORIA DIVISION


MARQUIS PROCAP SYSTEM, LLC,                           )
                                                      )
                       Plaintiff,                     )
                                                      )
       v.                                             )       Case No. 20-1020
                                                      )
NOVOZYMES NORTH AMERICA, INC.                         )
                                                      )
                       Defendant.                     )

                                    ORDER AND OPINION

       This matter is now before the Court on Defendant’s Objections to Magistrate Judge’s

Order Regarding Motion to Compel. (ECF No. 184). For the reasons stated below, the Court

DENIES Defendant’s Appeal.

                                         BACKGROUND

       Plaintiff is a dry-mill ethanol facility that in addition to fuel-grade ethanol, also produces

and sells other co-products of ethanol production. Defendant Novozymes is an enzyme supplier

that did business with Plaintiff for approximately 11 years, providing between $6 million and

$10 million per year in products to Plaintiff.

       Plaintiff pleads that it spent tens of millions of dollars developing an innovative system

for processing the co-products of the corn to ethanol that Plaintiff named the Procap Processes,

Products, and System (“ProCap”). In October 2018, Plaintiff and Defendant Novozymes began

to preliminarily discuss entering into a collaborative joint venture with respect to ProCap. They

then began discussion in earnest in February 2019 and in June 2019, they entered into a formal

confidentiality agreement.




                                                  1
                       1:20-cv-01020-MMM-JEH # 198              Page 2 of 7




       Plaintiff alleges that it shared trade secrets over the course of several months and that

Novozymes scientists visited their facility and learned a great deal about their various trade

secrets. Then, Novozymes surprised Plaintiff by announcing a partnership with Plaintiff’s

competitor, Green Plains. Plaintiff alleges that because the same scientists worked on both

partnerships and because the partnership with Green Plains would require the use of the trade

secrets that Plaintiff shared with Novozymes, that Novozymes must have stolen its information.

       On January 14, 2020, Plaintiff filed a Complaint against Defendant Novozymes and the

now-dismissed Defendant Green Plains. In its Complaint, Plaintiff alleges a violation of the

Defend Trade Secrets Act (Count I); a violation of the Illinois Trade Secrets Act (Count II); and

breach of contract due to the confidentiality agreement the parties entered. (Count III). The Court

later granted Defendant Green Plains’ Motion to Dismiss for lack of personal jurisdiction and

Plaintiff continued the case against Defendant Novozymes.

       Relevant to the present motion, Defendant filed a motion to compel Plaintiff to

supplement its responses to Defendant’s Interrogatory Numbers 3 and 12 regarding the

identification of the trade secrets Plaintiff alleges Defendant misappropriated. Magistrate Judge

Hawley ultimately granted in part and denied in part the motion, requiring that Plaintiff to

supplement its response to Number 12, and portions of its response to Number 3 to add

specificity to its claimed trade secrets and remove generalities. Defendant objects to the portion

of Judge Hawley’s ruling where he found that the information contained in paragraphs 4a-z of

Plaintiff’s response to Interrogatory Number 3 did not need to be supplemented at this time.

                                      LEGAL STANDARD

       Defendant seeks review of a non-dispositive matter, and accordingly, this Court reviews

the magistrate judge’s decision pursuant to 28 U.S.C. § 636(b)(1)(A), Fed. R. Civ. P. 72 and



                                                 2
                       1:20-cv-01020-MMM-JEH # 198               Page 3 of 7




Local Rule 72.2(A). Under the applicable standard, a district court “may reconsider any pretrial

matter,” but only “where it has been shown that the magistrate judge’s order is clearly erroneous

or contrary to law.” U.S.C. § 636(b)(1)(A) and Fed. R. Civ. P. 72(a)). “The clear error standard

means that the district court can overturn the magistrate judge’s ruling only if the district court is

left with the definite and firm conviction that a mistake has been made.” Wks. v. Samsung Heavy

Indus. Co., 126 F.3d 926, 943 (7th Cir. 1997) (finding no error in any of the discovery rulings by

the magistrate judge or district court). Finally, “a magistrate judge’s choice between two

permissible views of the facts will not meet the clearly erroneous standard.” Peerless Indus., Inc.

v. Crimson AV LLC, No. 11 C 1768, 2013 WL 6050006, at *2 (N.D. Ill. Nov. 14, 2013) ().

                                           DISCUSSION

       On March 24, 2021, Defendant filed a Motion to Compel Plaintiff to “properly identify

its trade secrets and confidential information that allegedly have been misappropriated.” ECF

No. 174 at 1. Defendant argues that Plaintiff has only provided a vague overview of its purported

trade secret and that without a more detailed description of Plaintiff’s purported trade secret, it

has been forced to produce documents without a relevance filter. Defendant requested that the

Court require Plaintiff to supplement its interrogatory answers to identify (1) what specific trade

secrets each particular Novozymes employee allegedly misappropriated (i.e., “exactly what

technology [each employee is alleged to have taken”) and (2) all evidence, if any, that alleged

identified trade secret was improperly disclosed to a third party.” ECF No. 174 at 2. Within that

motion, Defendant argued that dismissal was an appropriate sanction if Plaintiff did not provide

complete answers. Id. at 11.

       At the hearing before Judge Hawley, Defendant asserted that the interrogatory only asks

Plaintiff to identify and describe the information concerning ProCap that Defendant provided to



                                                  3
                       1:20-cv-01020-MMM-JEH # 198                Page 4 of 7




Green Plains. Judge Hawley responded that Plaintiff “can’t give you that answer because

[Plaintif is] not Novozymes. [Plaintiff is] not Green Plains,” noting that Defendant and Green

Plains were resisting discovery ECF 185-3 at 8–9. Judge Hawley also observed that the

description appears rather detailed and that given that it is a scientific, technical process, the

parties could argue about the level of specificity “down to the molecular formulas.” Id. at 11.

Judge Hawley stated that if Defendant wanted to ask more specific questions about certain

aspects of Plaintiff’s answer then Defendant could do that, but that did not mean Plaintiff’s

answer was insufficient. Judge Hawley did require Plaintiff to remove certain general

information and “tighten up” certain aspects of the language but found that paragraph 4 of

Plaintiff’s Response to Interrogatory Number 2 was sufficiently detailed. ECF No. 192 at 11.

       Defendant argues that that Judge Hawley’s order was clearly erroneous because (1) it was

based on the premise that the parties have not engaged in substantial discovery and that the trade

secrets only need to be defined very broadly; and (2) that Plaintiff sufficiently identified some

trade secrets and that once discovery identified what Defendant communicated to Green Plains it

would be clear whether that shared information was proprietary. ECF No. 185 at 6.

       a. Judge Hawley did not commit clear error in concluding that portions of
          Plaintiff’s Interrogatory Response were sufficiently specific.

       The parties appear to agree that a plaintiff must identify its trade secrets with reasonable

particularity and “broad areas of technology are not enough.” See, e.g., AutoMed Techs., Inc. v.

Eller, 160 F. Supp. 2d 915, 926 (N.D. Ill. 2001); Vendavo, Inc. v. Long, 397 F. Supp. 3d 1115,

1130 (N.D. Ill. 2019). At the pleading stage, courts generally take a flexible approach and have

found that “trade secret allegations are adequate in instances where the information and the

efforts to maintain its confidentiality are described in general terms.” Mission Measurement

Corp. v. Blackbaud, Inc., 216 F.Supp.3d 915, 921 (N.D. Ill. 2016) (quoting Covenant Aviation

                                                   4
                        1:20-cv-01020-MMM-JEH # 198              Page 5 of 7




Security, LLC v. Berry, 15 F.Supp.3d 813, 818 (N.D. Ill. 2014)). Moreover, the Seventh Circuit

has explained, a “trade secret ‘is one of the most elusive and difficult concepts in the law to

define.’” Learning Curve Toys, Inc. v. Playwood Toys, Inc., 342 F.3d 714, 723 (7th Cir. 2003)

(quoting Lear Siegler, Inc. v. Ark-Ell Springs, Inc., 569 F.2d 286, 288 (5th Cir. 1978)). Thus, in

many cases, determining whether a trade secret exists “requires an ad hoc evaluation of all of the

surrounding circumstances” and “whether certain information constitutes a trade secret ordinarily

is best resolved by a finder of fact after full presentation of evidence from each side” Id. (internal

quotations and citations omitted).

          In response to Defendant’s Interrogatory Number 3, Plaintiff provided an approximately

8-page description of the process that it believes is subject to trade secret protection. Paragraph

4—the paragraph that Defendant argues is insufficiently detailed—is approximately 6-pages

long. Defendant argues that without specific context, much of Plaintiff’s description is without

meaning. At this juncture, Plaintiff’s description appears detailed, and without the surrounding

context, the Court is unable to say with certainty whether that description contains trade secrets.

See Superior Graphite Co. v. Campos, No. 19 C 5830, 2021 WL 5210841, at *5 (N.D. Ill. Sept.

1, 2020) (“it has only become clearer that dispositive motions are the venue for challenging the

particularity of a claimed party’s trade secret”). However, this is merely a discovery dispute and

not a dispositive motion. The Court finds no error in Judge Hawley’s assessment that Plaintiff

has at least provided enough information to move forward with discovery and if Defendant finds

certain issues unclear, it can ask follow-up questions or use other discovery methods to clarify

Plaintiff’s responses. A discovery dispute is not the appropriate time to resolve dispositive

issues.




                                                  5
                       1:20-cv-01020-MMM-JEH # 198               Page 6 of 7




       b. Defendant’s argument regarding Judge Hawley’s description of being in an
          early stage of discovery is not persuasive.

       Defendant appealed in part due to Judge Hawley’s characterization that the parties are in

an early stage of discovery. While Defendant might disagree that they are in early stages of

discovery, they are plainly not at the end of discovery. Defendant has refused to provide certain

documents because it deems Plaintiff’s trade secret disclosure insufficient. Green Plains has also

refused to participate in discovery. Accordingly, there is still a great deal of important discovery

that must take place and it was not plainly erroneous for Judge Hawley to characterize the

discovery as being in the early stages. Moreover, whether the parties are in the beginning or the

middle of discovery, the Court’s assessment that Plaintiff’s response is sufficiently detailed to

would not change.

       c. The Court will not consider matters outside scope of the present appeal.

       The briefing from both parties’ stray from the relatively narrow issue before the Court

regarding Judge Hawley’s decision to deny-in-part Defendant’s Motion to Compel. In reviewing

a magistrate judge’s nondispositive order for clear error, this Court will not consider an argument

or motion that was not raised before the magistrate judge. To reverse the magistrate judge on

grounds not presented to him would undermine the essential function of the magistrate judge in

this litigation, which was to decide discovery-related issues in the first instance. See Boyers v.

Texaco Refin. & Mktg., Inc., 848 F.2d 809, 812 (7th Cir. 1988); see also 28 U.S.C. § 636(b)(1).

To the extent the parties seek to have this Court rule on matters outside of their discovery

dispute, they must raise those issues in a separate motion with a clear request for relief.

                                          CONCLUSION

       For the reasons stated above, Defendant’s Objections to Magistrate Judge’s Order

Regarding Motion to Compel [184] is DENIED.

                                                  6
             1:20-cv-01020-MMM-JEH # 198          Page 7 of 7




ENTERED this 27th day of July, 2021.

                                     /s/ Michael M. Mihm
                                       Michael M. Mihm
                                   United States District Judge




                                       7
